DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 2/1/2021 is acknowledged.  Claims 1-8 are now examined.  Claims 16-28 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacon (US 20150354815 A1) in view of Griffin (US 20150050603 A1).
Regarding claim 1, Bacon discloses a clean burning gas flare tip comprising: 
a low pressure blower mixing chamber (32, Fig. 2) enclosing at least one high pressure riser (12, Fig. 2) and a plurality of low pressure risers (60+94, Fig. 2) (note: the risers are capable of supporting either a low pressure or a high pressure gas), wherein the plurality of low 
a low pressure gathering chamber (24, Fig. 2) below the low pressure blower mixing chamber (32), the low pressure gathering chamber in fluid communication with the plurality of the low pressure risers.  
Bacon fails to disclose: 
an air blower fluidly coupled with the low pressure blower mixing chamber at a blower inlet, the air blower supplying blower air to mix with flammable gases from both the at least one high pressure riser and the plurality of low pressure risers.
Griffin teaches a flare tip, comprising: an air blower (125, Fig. 2) fluidly coupled with the low pressure blower mixing chamber (130) at a blower inlet (inlet of sleeve 131), the air blower supplying blower air to mix with flammable gases from both the at least one high pressure riser (115, Fig. 5) and the low pressure riser (129, Fig. 5).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Bacon to further comprise an air blower fluidly coupled with the low pressure blower mixing chamber at a blower inlet, the air blower supplying blower air to mix with flammable gases from both the at least one high pressure riser and the plurality of low pressure risers.  The modification modifies the low pressure risers of Bacon so that they can burn low pressure waste gas.  The motivation to combine is so that low pressure waste gas can also be burned cleanly, as may be needed at times (Griffin, para. 4).  
Regarding claim 2, modified Bacon discloses wherein the blower inlet is below the openings of the plurality of low pressure risers (Griffin, in Fig. 5, shows wherein the burner inlet is below the opening of the low pressure riser 129).  
Regarding claim 6, modified Bacon fails to explicitly state wherein the air blower is configured to provide the blower air at a flow rate to produce a lean burning condition when 
However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, the air-fuel ratio determines the burning conditions (e.g., lean, rich, stoichiometric). The type of burning condition affects the combustion efficiency (i.e., completeness of combustion), the amount and types of emissions produced (e.g., NOx, N2, CO, CO2), and the flame temperature.  Lean burning tends to burn hotter and produce more NOx, but it also burns more of the fuel compared to rich burning.  Stoichiometric combustion is an ideal case where there is perfect combustion but it is rarely achievable in practice.  
Regarding 7, modified Bacon discloses wherein the low pressure gathering chamber (Bacon, 24) receives low pressure flammable gases at a low pressure inlet below the low pressure blower mixing chamber (Bacon, Fig. 1).   
Regarding claim 8, modified Bacon fails to explicitly disclose wherein the low pressure blower mixing chamber receives the blower air at a pressure equal to or higher than that of the flammable gases from both the at least one high pressure riser and the plurality of low pressure risers.  However, the limitation is a matter of optimization that can be found through routine experimentation. The blower air helps entrain ambient air into the flame (Bacon, para. 8). It is important to entrain ambient air into the flame for smokeless combustion (Bacon, para. 8).  The blower air pressure determines how much of the ambient air is entrained into the flame.  
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacon (US 20150354815 A1) in view of Griffin (US 20150050603 A1), as applied to claim 1, and further in view of Penterson (US 6474250 B1).
Regarding claim 3, modified Bacon fails to disclose a plurality of flame tabs extending from an opening of the low pressure blower mixing chamber.  However, Penterson teaches a burner comprising a plurality of flame tabs (teeth 106, Fig. 1) extending from an opening of the burner.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Bacon to further comprise a plurality of flame tabs extending from an opening of the low pressure blower mixing chamber.  The motivation to combine is to help stabilize the flame, which would lead to clean burning of the waste gas.
Regarding claim 4, modified Bacon discloses a pilot shoot having a pilot flame opening (Bacon, para. 25) adjacent one or more of the plurality of flame tabs for providing a pilot flame (Fig. 1 of Bacon shows a pilot flame adjacent the outlet of the flare tip, which is where the flame tabs would be).  
Regarding claim 5, modified Bacon fails to disclose wherein the high pressure riser further comprising one or more straightening vanes extending radially from an outer wall of the high pressure riser for regulating gas flow directions inside the low pressure blower mixing chamber.  However, Penterson teaches a burner comprising one or more straightening vanes (teeth 106, Fig. 1) extending radially from an outer wall of the burner for regulating gas flow directions.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Bacon to further comprise wherein the high pressure riser further comprising one or more straightening vanes extending radially from an outer wall of the high pressure riser for regulating gas flow directions inside the low pressure blower mixing chamber.  The motivation to combine is to help stabilize the flame, which would lead to clean burning of the waste gas.
























Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762